Citation Nr: 0207440	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-44 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a dislocation of the right shoulder, with 
degenerative joint disease (right shoulder disability), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that increased the evaluation of the 
veteran's post-operative residuals of a dislocation of the 
right shoulder to 10 percent, effective February 16, 1994.  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was previously before the Board in November 
1999, the veteran's claim seeking an increased rating for the 
post-operative residuals of a dislocation of the right 
shoulder was remanded to the RO for further development and 
adjudication.  In doing so, the Board referred to the RO the 
issue of entitlement to service connection for degenerative 
joint disease of the right shoulder.  Thereafter, in a 
November 2001 rating action, the RO expanded the definition 
of the service-connected right shoulder disability to include 
degenerative joint disease of the right shoulder and 
increased the rating for the condition to 20 percent, 
effective September 16, 1994.  In light of the foregoing, the 
Board has recharacterized the issue on appeal as reflected on 
the title page.  

In the November 1999 remand, the Board also referred to the 
RO the issue of the veteran's entitlement to service 
connection for painful and tender scars of the right 
shoulder.  Although the RO has not, to date, addressed this 
issue, in a decision subsequent to the Board's remand, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that VA must investigate all possible 
bases of entitlement, including those unknown to the 
claimant.  See Schroeder v. West, 212 F.3d 1265 (2000).  In 
light of Schroeder and its progeny, the age of this appeal, 
the medical evidence bearing on this issue, and the Board's 
favorable decision, which will be discussed below, the Board 
will adjudicate this aspect of the veteran's claim in the 
first instance rather than remanding it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In addition, in March 2000, the veteran filed a claim seeking 
entitlement to Department of Veterans Affairs compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
temporal arteritis as a result of surgical treatment by the 
Department of Veterans Affairs New Orleans, Louisiana, VA 
Medical Center.  In an August 2000 letter, the RO informed 
the veteran that his claim was incomplete because it was not 
well grounded under the law then in effect.  In his response, 
filed in September 2000, the veteran reiterated his 
contentions in support of his 1151 claim and added that 
service connection was also warranted for the condition.  To 
date, VA has neither considered whether entitlement to VA 
compensation benefits, whether via 38 U.S.C.A. § 1151 or by a 
grant of service connection, are warranted.  As such, this 
matter is referred to the RO for appropriate action.

Further, in January 2002 written argument, the veteran's 
representative asserted that the 20 percent evaluation for 
the veteran's right shoulder disability should be made 
retroactive to 1981.  This earlier effective date claim has 
likewise not, to date, been considered by VA, and it too is 
referred to the RO for appropriate action.

Finally, in June 1999, the veteran, accompanied by his 
representative, testified at a video-conference hearing 
conducted before the undersigned Board Member.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the veteran's 
favor, he is either ambidextrous or right-hand dominant.

3.  The veteran's right shoulder disability is manifested by 
limitation of right shoulder abduction and flexion generally 
to approximately 90 degrees, with objective evidence of right 
arm and shoulder muscle atrophy, as well as weakness and 
complaints of pain; however, a VA examiner essentially opined 
that during periods of flare-ups, the manifestations of the 
veteran's right shoulder disability result in a disability 
picture comparable to limitation of right shoulder abduction 
to 45 degrees from the side.

4.  There is no evidence of right shoulder ankylosis or of 
fibrous union, nonunion, the loss of the head of the humerus.

5.  The veteran's residual right shoulder scarring has been 
shown on objective demonstration to be tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent evaluation for 
residual right shoulder orthopedic impairment have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2001).

2.  The criteria for the assignment of a separate 10 percent 
rating for the residual right shoulder scarring have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that the veteran received 
significant treatment for right shoulder problems, including 
undergoing right shoulder surgery in December 1974 and June 
1976.  In addition, the Report of Medical Examination at 
service separation, dated in July 1976, reflects that the 
veteran had less than 50 percent range of motion of the right 
shoulder and that he had recently undergone right shoulder 
surgery.

With respect to whether the veteran is right hand or left 
hand dominant, the Report of Medical History at service 
entrance, dated in May 1972, shows that the veteran checked 
the box indicating that he was left handed.  In September 
1974, the service medical records show that the veteran was 
treated for right shoulder problems and it was noted that he 
was right handed.  On the Report of Medical History at 
service separation, dated in July 1976, however, the veteran 
did not indicate whether he was right or left handed; 
instead, he left the category blank.

Shortly after the veteran's separation from active duty, he 
filed a claim seeking service connection for right shoulder 
disability.  Based on the service medical records and the 
findings contained in the October 1976 VA examination report, 
in a November 1976 rating action, the RO granted service 
connection for the post-operative residuals of a dislocation 
of the right shoulder and assigned a noncompensable 
evaluation under Diagnostic Code 5203, effective July 10, 
1976.  The veteran perfected an appeal of this determination 
to the Board, which in a May 1978 decision, agreed that the 
disability did not warrant a compensable rating.

With regard to the veteran's "handedness," in the September 
1979 VA examination report, the orthopedist stated, 

In talking with [the veteran] about 
handiness [sic], [the veteran] says he 
writes left-handed but does most other 
things with his right hand but can write 
with either hand.  He seems to be 
ambidextrous but says he is more right 
handed than left-handed.  He is not a 
good talker and I suspect he is about as 
ambidextrous as people get to be.  He 
said he wrote left-handed even before he 
had his shoulder injury.  This indicates 
that he is probably left handed or 
ambidextrous.

In a December 1979 rating decision, the RO increased the 
rating for this disability to 20 percent under Diagnostic 
Code 5201, based on the findings and conclusions contained in 
the February 1979 Physical Evaluation Board (PEB) report and 
the September 1979 VA examination report; the former report 
reflects that the service department found that the veteran 
was unfit for further service as a consequence of the 
disability.  In addition, the PEB report refers to his right 
arm as his minor extremity.  

Based on the findings contained in an September 1982 VA 
examination report, in a rating decision dated the following 
month, the RO reduced the evaluation of the veteran's right 
shoulder disability from 20 percent to noncompensably 
disabling, effective January 1, 1983.

With further regard to the issue of which of the veteran's 
upper extremities was dominant, the Board observes that, 
during a June 1984 hearing before RO personnel, the veteran 
testified, "I write with my left hand and I eat with my left 
hand and everything else is done with my right hand."  He 
also reported that he threw with his right hand and caught 
with his left and described himself as ambidextrous.

When the veteran filed this claim for an increased rating for 
his right shoulder disability in April 1994, the condition 
was evaluated as noncompensably disabling.  VA treatment 
records, dated from November 1992 to March 1995, including a 
February 1995 hospitalization report, were subsequently 
associated with the claims folder.  In addition, in June 1995 
he was afforded a formal VA orthopedic examination.

The VA outpatient treatment and hospitalization records 
reflect that the veteran was seen on several occasions for 
various right shoulder problems and that he was diagnosed as 
having mild degenerative joint disease and right shoulder 
impingement.  In addition, the February 1995 hospitalization 
report shows that the veteran underwent right shoulder 
subacromial decompression surgery to treat this condition.

At the outset of the June 1995 VA examination report, the 
examiner noted the history of the veteran's right shoulder 
disability, including two in-service surgeries, as well as 
the one recently performed in February 1995.  The veteran 
reported having "good and bad days," especially with 
weather changes, and complained of having pain over the 
anterior and medial shoulder areas.  The examination revealed 
that the veteran had an eight-inch scar that the examiner 
described as "actually a multitude of scars."  He had a 
negative apprehension sign and his range of motion was full, 
with a good deal of crepitation on motion.  The examiner 
reported that the veteran was "somewhat tender" over the 
scars as well as over the anterior portion of the shoulder 
joint itself.  There was no swelling, but there were defects 
where the scars were, with loss of tissue in those areas.  X-
ray study showed some cystic lunencies in the humeral head 
with no other osseous joint abnormality.  The diagnosis was 
degenerative joint disease of the right shoulder.

Based on the above medical evidence, in a July 1995 rating 
decision, the RO increased the evaluation of the veteran's 
right shoulder disability to 10 percent under Diagnostic Code 
5203, effective February 16, 1994.  In that same rating 
action, the RO also granted entitlement to a temporary 100 
percent convalescent rating for this disability, pursuant to 
38 C.F.R. § 4.30, from February 22, 1995, to May 31, 1995.

The veteran perfected an appeal of the November 1995 
decision, arguing that a higher rating was warranted because 
the disability was productive of restricted range of motion 
and substantial industrial impairment.  In this regard, he 
asserted that his range of motion was limited to 90 degrees, 
thus warranting a 20 percent evaluation.  In addition, he 
stated that his range of motion was even more reduced upon 
activity.  The veteran also challenged the RO's finding that 
his left rather than his right hand was dominant

VA and private treatment records, dated from June 1995 to May 
1999, show that the veteran was seen for complaints and 
treatment of various problems, and primarily for conditions 
other than his service-connected right shoulder disability.

In addition, as noted in the introduction, in June 1999 the 
veteran testified via video-conference at a hearing conducted 
before the undersigned Board Member.  During the hearing, he 
reported that he was right-hand dominant.  With respect to 
his functional impairment, the veteran stated that he was 
able to raise his arm up 50 percent and that he can elevate 
it above his head if he does so carefully but that it he is 
not able to strong or stable enough to endure the demands of 
physical labor.  In this regard, he essentially testified 
that he is afraid to use his right shoulder and guards it 
because he fears dislocating it and due to his right shoulder 
pain.  The veteran added that he was able to lift up to 
fifteen pounds of weight but that, upon use, he had pain that 
he estimated was "an eight on a scale of zero to ten."  He 
also referred to two medical reports, an April 1998 report 
drafted by his private physician, Dr. Dwight L. McKenna, and 
a June 1998 report prepared by a VA examiner; he submitted 
both reports at the hearing, together with a waiver of RO 
consideration.  Finally, he stated that he used Tylenol 3 to 
treat this condition.

In the April 1998 report, Dr. McKenna noted the veteran's 
history of having right shoulder disability since service and 
that he had undergone three surgeries to treat the condition.  
The physician indicated that the veteran had reached maximum 
medical improvement but that he was not able to lift his 
right shoulder and right arm above his head.  Dr. McKenna 
further stated that the veteran had pain with active motion 
with a significant decrease in strength in the right 
shoulder.  

In the June 1998 report, the VA physician reported that the 
veteran was followed at that medical facility for treatment 
of his chronic right shoulder problems and noted that he had 
undergone three surgeries to treat the condition.  The 
examiner added that the veteran's employment at the United 
States Postal Service (USPS) involved sorting mail, which 
required him to repeatedly extend his right arm, caused him 
severe pain.  The physician requested that the USPS provide 
him a push cart with which to deliver the mail; the examiner 
explained that any other activity "will only aggravate the 
condition."  Records from the USPS show that it accommodated 
the VA's physician's request.

Following the Board hearing, in written argument, the 
veteran's representative cited the decision of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40. 4.45 and 4.59, for the proposition that weakness, 
fatigability, incoordination, or pain on movement of a joint 
can provide a basis for a higher schedular evaluation.  His 
representative further argued that the June 1995 VA 
examination was inadequate and requested that the matter be 
remanded for a contemporaneous examination that complied with 
the Court's decision in DeLuca.  Disabled American Veterans 
also pointed to the Court's decision in Esteban v. Brown, 6 
Vet. App. 259 (1994) for the proposition that a separate 
compensable rating for the veteran's right shoulder scars was 
warranted.

In November 1999, the Board remanded this case for numerous 
reasons:  (1) to associate pertinent outstanding medical 
records with the claims folder; (2) to afford the veteran a 
VA orthopedic examination in order to obtain a medical 
opinion assessing the veteran's functional impairment 
consistent with the guidance offered by the Court in DeLuca; 
(3) to have the examiner comment as to whether the veteran's 
right or left upper extremity was his dominant upper 
extremity; (4) to have the examiner to indicate whether the 
veteran had ankylosis of the scapulohumeral articulation; (5) 
to obtain range of motion findings; (6) to determine whether 
the veteran had recurrent dislocation of the humerus at the 
scapulohumeral joint and/or malunion of the humerus and 
scapulohumeral joint; and (7) to determine whether there was 
impairment of the clavicle or scapula.  The Board also 
directed the RO to obtain an updated power of attorney form 
from the veteran.

In addition, as noted in the introduction to this decision, 
in the November 1999 remand, the Board observed that in his 
representative's September 1999 appellate brief, Disabled 
American Veterans had raised the questions of the veteran's 
entitlement to service connection for painful and tender 
scars of his right shoulder as well as degenerative joint 
disease of the right shoulder and referred these issues to 
the RO for its initial consideration.  

In accordance with the Board's remand instructions, the RO 
associated private and VA treatment records.  Among these 
records is an April 1999 private medical report showing that 
the veteran was treated for his temporal arteritis and 
posterior nasopharyngeal mass; although it contains no right 
shoulder findings, the physician, Dr. Joseph Epps, indicated 
that the veteran was right-hand dominant.

Consistent with the Board's instructions, in November 1999 
the RO also afforded the veteran a VA orthopedic examination.  
The examiner noted the veteran's pertinent history as well as 
his complaint of having recurrent shoulder pain and decreased 
range of motion, with pain "mostly all over the shoulder."

The examination disclosed that the veteran had a seven-inch, 
multiple-incision scar over the anterior shoulder area 
starting at the top of the shoulder and extending down to the 
axillary area.  In addition, the examiner indicated the 
veteran had a one-inch wide depression in the scar area.  
Range of motion testing revealed that he had abduction to 110 
degrees, flexion to 120 degrees, extension to 30 degrees and 
internal and external rotation to 70 degrees.  The examiner 
added that the veteran had crepitation on right shoulder 
motion.  X-rays showed that he had degenerative joint disease 
of the right shoulder, and the diagnosis was degenerative 
joint disease or the right shoulder with weakness of the 
right shoulder and decreased range of motion.

The veteran was afforded another VA orthopedic examination in 
May 2000.  At the outset of his report, the examiner 
discussed the history of the veteran's right shoulder 
disability, including his February 1995 surgery, which he 
explained was required because wear on tear on that shoulder 
had caused it to rub onto the Bristow repair, and the during 
the surgery the bone was removed at that point.  The examiner 
indicated that the veteran had had no right shoulder 
dislocations since that time but cautioned that the veteran, 
because he feared doing so, never moved his right arm into a 
position in which his shoulder was likely to dislocate.  

During the examination, the veteran complained of pain in the 
anterior shoulder, "somewhat over the acromion."  In 
addition, he reported that an examiner informed him that he 
needed a right shoulder prosthesis.  The examination revealed 
that the veteran had "severely" restricted range of motion 
and six-inch by one-inch, multiple-anterior scars that were 
indented or depressed "at least a half inch throughout the 
length of the scar."  The examiner added, "This makes an 
unsightly area of the shoulder[,] mainly about the acromion 
and makes the acromioclavicular joint more prominent at this 
point."  Range of motion testing revealed that the veteran's 
abduction was limited to 45 degrees, flexion to 90 degrees, 
extension to 30 degrees, and internal and external rotation 
to 45, with crepitation on motion.  In addition, the examiner 
reported that the veteran had atrophy of this right arm and 
forearm and of all the muscles "about the [right] 
shoulder."  X-ray study showed that the veteran had 
degenerative joint disease of the right shoulder and the 
examiner diagnosed him as having degenerative joint disease 
of the right shoulder that was secondary to an in-service 
injury.

Because a June 2000 notation in the claims folder indicates 
that the RO determined that the May 2000 VA examination was 
insufficient because it failed to comply with the Board's 
remand instructions, in July 2000 he was afforded another VA 
orthopedic examination.

The July 2000 VA examination was conducted by another 
examiner, who also reviewed the veteran's pertinent medical 
history.  He added that the veteran did well following the 
February 1995 acromioplasty but had gradually lost range of 
motion of the right shoulder.  

The veteran reiterated that an examiner informed him that he 
needed a right shoulder prosthesis.  The examination again 
disclosed that the veteran had "severely" restricted range 
of motion with six-inch by one-inch, multiple-anterior scars 
that were indented or depressed "at least a half inch 
throughout the length of the scar."  The July 2000 physician 
agreed with the May 2000 examiner's description of the scar, 
stating, "This makes an unsightly area of the shoulder[,] 
mainly about the acromion and makes the acromioclavicular 
joint more prominent at this point."  Range of motion 
testing again revealed that the veteran's abduction was 
limited to 45 degrees, flexion to 90 degrees, extension to 30 
degrees, and internal and external rotation to 45, with 
crepitation on motion.  In addition, the examiner reported 
that the veteran had an inch of atrophy of this right arm and 
forearm, with atrophy of all the muscles of the right 
shoulder, "making the scar more prominent."  He added that 
the veteran was tender in and about the anterior portion of 
his scar as well as in the scar area.  

X-ray study showed that the veteran had cystic lesions about 
the tuberosities of the shoulder area but no loss of joint 
space or loss of height between the acromion and the shoulder 
itself.  The diagnosis was degenerative joint disease of the 
right shoulder with restricted range of motion.  Subsequent 
to offering this diagnosis, the examiner commented, "It is 
felt that this patient would have a somewhat difficult time 
obtaining employment since his last employment was in the 
shelf stocking category."

Because the RO again determined that the VA examination was 
insufficient since the examiner failed to respond to the 
specific questions posed by the Board in the November 1999 
remand, the veteran was afforded another VA orthopedic 
examination in May 2001, which was performed by the July 2000 
examiner.  The examination revealed that the veteran had both 
active and passive abduction and flexion to 90 degrees, 
extension to 30 degrees, and internal and external rotation 
to 45 degrees.  With respect to the Board inquiry regarding 
which of the veteran's upper extremities was dominant, the 
physician responded, "The veteran was specifically asked 
about it and he reported that he uses his right hand for most 
of the activities except for eating and writing.  The veteran 
uses his left hand for eating and writing."

Further, the examiner indicated that the veteran did not have 
ankylosis of the right shoulder; that he was able to lift his 
right arm actively to a position lateral to the side of his 
body, which the physician indicated was 90 degrees; that his 
right proximal humerus was intact; that there was no malunion 
in the shoulder area evident; and that the veteran reported 
that he had not had recent dislocations of the right 
shoulder, which the examiner surmised meant that the February 
1995 surgery was successful.  With respect to whether the 
veteran had impairment of the clavicle or scapula, the 
examiner noted that he had had a decompression acromioplasty 
to alleviate pressure on his right rotator cuff.  In 
addition, he opined that all right shoulder findings and 
complaints were directly related to the service-connected 
disability.  He added that there was no evidence of 
neurologic impairment.  With regard to the DeLuca factors, 
the examiner stated, "As far as the subjective complaints 
the veteran is complaining of weakness, pain, fatigability, 
inability to perform certain motion with his right 
shoulder."  The diagnosis was degenerative joint disease of 
the right shoulder with mildly restricted range of motion.

In June 2001, the RO pointed out that the physician who 
conducted the July 2000 and May 2001 VA orthopedic 
examinations had offered conflicting impressions regarding 
the veteran's range of motion loss, and highlighted that he 
had diagnosed him as having severe range of motion loss in 
July 2000 and mild range of motion loss in May 2001.  The RO 
also requested that the examiner clarify whether the 
veteran's right shoulder abduction was limited to 90 degrees.

In a July 2001 addendum, the July 2000/May 2001 VA physician 
acknowledged the disparate range of motion findings.  The 
examiner responded that the veteran had post-operative 
changes on his right shoulder and that at each examination, 
the disability was manifested by different clinical findings, 
and explained that "range of motion objectively varies from 
day to day."

After reviewing the evidence obtained since the November 1999 
remand, in a November 2001 rating decision, which was issued 
a part of the Supplemental Statement of the Case (SSOC) dated 
later that same month, the RO increased the evaluation of the 
veteran's right shoulder disability to 20 percent under 
Diagnostic Code 5201 based on limitation of motion, effective 
September 16, 1994.  In doing so, the RO expanded the 
definition of the service-connected right shoulder disability 
to include degenerative joint disease of the right shoulder; 
the RO's adjudication of the degenerative joint disease issue 
complies with the Board's November 1999 instruction to 
determine whether it was part of the service-connected 
disability.  

The RO further reasoned that an evaluation higher than 20 
percent was not warranted because the veteran was left 
handed, and thus limitation of motion midway between the side 
and shoulder level did not warrant a rating in excess of 20 
percent.  The RO also reasoned that an increased rating under 
Diagnostic Code 5003 was not warranted because Diagnostic 
Code 5201 is based on limitation of motion.

In the November 2001 rating decision, the RO also noted that, 
consistent with the Board remand instructions, the veteran 
had furnished a current power of attorney in favor of 
Disabled American Veterans.

Finally, in statements received subsequent to the Board's 
remand, the veteran and his representative essentially 
reiterated their assertion that a higher rating was warranted 
for his right shoulder disability due to pain and 
corresponding functional impairment.  In doing so, he again 
cited the Court's DeLuca decision, as well as well as 
38 C.F.R. §§ 4.40. 4.45 and 4.59, for the proposition that 
weakness, fatigability, incoordination, or pain on movement 
of a joint can provide a basis for a higher schedular 
evaluation.  In addition, the veteran reiterated his 
contention that he was entitled to an independent compensable 
evaluation for his right shoulder scars as a distinct 
manifestation of his service-connected right shoulder 
disability.

Analysis

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to notify and to 
assist.  Id.  In this regard, with regard to VA's duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, see 38 U.S.C.A. §§ 5102, 
5103, the record shows that the veteran was notified of the 
RO's decision.  In addition, in that rating action, as well 
as in the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), as well as in various letters, 
VA generally informed the veteran of the evidence needed to 
support his claim.  Accordingly, VA has met its duty to 
inform the veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any 
unobtained, obtainable, evidence that might aid either his 
claim.  Moreover, both prior to and since the November 1999 
remand, VA has associated records of the veteran VA and 
private outpatient and inpatient care for this disability, 
including Dr. McKenna's April 1998 report and the June 1998 
report drafted by the veteran's treating VA physician.  

In making this finding, the Board also observes that the 
veteran was specifically afforded VA orthopedic examinations 
to assess the impairment related to his service-connected 
right shoulder disability in June 1995, November 1999, May 
and July 2000; and May 2001; moreover, the May 2001 physician 
prepared a July 2001 addendum to clarify his findings and 
impressions of the extent and severity of the veteran's right 
shoulder disability.  Thus, VA has also satisfied its duty to 
assist the veteran in the development of his claim for a 
higher rating for his right shoulder disability.


II.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as noted above, when evaluating musculoskeletal 
disabilities, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. at 204-7.  VA must also consider whether the service-
connected residuals of the veteran's right shoulder 
disability warrant separate ratings for the orthopedic 
impairment and the residual scarring.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).

In addition, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor some 
evidence over other evidence, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Hand dominance

The Board notes that under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2001).  
For rating purposes, however, a distinction, is made between 
major (dominant) and minor musculoskeletal groups.  As such, 
the Board must first address whether the veteran is right-
hand or left-hand dominant to determine whether his right 
shoulder is his major extremity because this finding is 
required prior to rating the condition under any of the 
applicable diagnostic codes.  Indeed, because of its 
centrality to evaluating the severity of shoulder 
disabilities, in the November 1999 remand, the Board 
specifically asked that the physician chosen to perform the 
VA examination affirmatively indicate whether the veteran's 
right upper extremity or left upper extremity was his 
dominant upper extremity.

In addition, during the course of this appeal, the criteria 
provisions for assessing hand dominance were revised.  62 
Fed. Reg. 30239 (1997).  At the time the veteran filed this 
increased rating claim in September 1994, the pertinent 
regulation required that left handedness be confirmed by the 
evidence of others or by proper tests, and that the 
handwriting before and after the injury might be considered 
as convincing evidence.  38 C.F.R. § 4.69 (1994).  In 
addition, only one hand was to be considered major.  Id.

The current regulation provides that handedness, for the 
purpose of a dominant rating, is determined by the evidence 
of record, or by testing on VA examination.  38 C.F.R. § 4.69 
(2001).  The regulation further states that only one hand 
shall be considered dominant, and in the case of an 
ambidextrous individual, the injured hand or most severely 
injured hand will be considered the dominant hand.  Id. 

As a preliminary matter, the Board acknowledges that, during 
the course of this appeal, the RO has not provided the 
veteran with the text of either the former or the revised 
version of 38 C.F.R. § 4.69, although in the November 2001 
rating decision, it identified his right upper extremity as 
his minor extremity.  That notwithstanding, the Board finds 
that the recharacterization of his right upper extremity as 
his dominant or major one is not prejudicial to the veteran 
because of the Board's favorable disposition as set forth 
below.

After a careful review of the in-service and post-service 
evidence, the Board concludes that the veteran is either 
ambidextrous or right-hand dominant.  In reaching this 
determination, the Board finds the veteran to be very 
credible in reporting which of his hands is dominant as well 
as well activities for which he uses each of his hands.  

An examination of the evidence shows that the physician who 
conducted the September 1979 VA examination stated that the 
veteran reported that he wrote left handed but did most other 
things with his right hand.  Indeed, he indicated that he was 
able to write with either hand.  Moreover, following his 
physical examination of the veteran, which was specifically 
conducted to assess the severity of the veteran right 
shoulder disability, he commented that the veteran seemed 
ambidextrous.  In addition, he commented that the veteran was 
"about as ambidextrous as people get to be."  Further, 
during a June 1984 RO hearing, the veteran testified that he 
wrote and ate with his left hand but used his right hand to 
accomplish most other tasks and described himself as 
ambidextrous.  Significantly, the veteran reported that he 
threw with his right hand and caught with his left, which is 
indicative of right-hand dominance.

In addition, during the course of this appeal, in his October 
1996 Substantive Appeal, the veteran again challenged the 
notion that he was left-hand dominant.  Further, during the 
June 1999 Board hearing, the veteran reiterated that he was 
right-hand dominant.  Moreover, in Dr. Epps private medical 
report, which related to his treatment of the veteran's 
temporal arteritis, that physician identified the veteran as 
right-hand dominant.  Finally, in the May 2001 VA examination 
report, the examiner, responding to the Board's specific 
inquiry regarding the veteran's hand dominance, noted that 
the veteran reported that he used his right hand for all 
activities with the exception of eating and writing.

As such, a comparison of the post-service medical evidence 
dating from 1979 to 2001 shows that the veteran was found to 
be either ambidextrous or right-hand dominant.  Moreover, in 
his statements and testimony during this lengthy post-service 
period, the veteran has consistently indicated that he used 
his right hand for most activities and has repeatedly 
described himself as either ambidextrous or right-hand 
dominant; indeed, he reported that he threw with his right 
arm and was able to write with either hand.

The only negative evidence consists of the veteran's report 
at service entry that he was left handed and the February 
1979 PEB report.  The May 1972 Report of Medical History, 
however, is clearly outweighed by the veteran's post-service 
statements and testimony, which virtually mirror one another.  
Further, the basis of the reference in the February 1979 PEB 
report to his right shoulder as his minor one is unclear and 
might be based on the veteran's May 1972 report that he was 
left handed.  In any event, the Board will not speculate 
further and instead concludes that the weight of the lay and 
medical evidence shows that it is at least as likely as not 
that the veteran is either ambidextrous or right-hand 
dominant, and thus his right hand is his major extremity.

B.  Evaluation of the veteran's orthopedic impairment of the 
right shoulder

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5201.  Under this code, limitation of 
motion of the major arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted.

After a careful review of the record, the Board finds that 
the evidence supports a grant of a 30 percent evaluation for 
the veteran's right shoulder disability.  In reaching this 
determination, the Board notes that although the objective 
medical evidence demonstrates that the veteran's right 
shoulder abduction and flexion have varied during the course 
of this appeal, and indeed as the July 2000 VA physician 
observed has generally diminished, the most recent evidence 
indicates that both were limited to approximately 90 degrees, 
which would warrant no more than a 20 percent schedular 
rating under this code.  The Board, however, finds the 
veteran's consistent descriptions of his pain and functional 
loss credible, and as discussed above, VA must consider these 
factors in evaluating the veteran's right shoulder disability 
under this code.  

Further, the Board observes that the VA examiners who 
conducted the May and July 2000 physical examinations each 
reported that his abduction was limited to 45 degrees, which 
would merit a 30 percent schedular evaluation, even without 
consideration of the DeLuca factors.  In this regard, 
however, the Board notes that the examiner who conducted the 
May 2001 examination reconciled his finding that the 
veteran's abduction and flexion were limited to 90 degrees 
with his July 2000 finding that his right shoulder abduction 
was limited to 45, explaining that the veteran's range of 
motion abilities varied from day to day, which the Board 
interprets as an indication that the May and July 2000 VA 
examinations where conducted during periods of flare-ups.

The Board also observes that the veteran reports and medical 
evidence shows that he has weakness and atrophy of the right 
shoulder.  As such, the Board finds that the veteran likely 
experiences additional functional loss during flare-ups 
beyond that that was objectively shown at the June 1995, 
November 1999 and May 2001 examinations.  Thus, in light of 
the guidance offered by the Court in DeLuca, the Board 
concludes that the veteran's right shoulder disability 
results in overall functional loss comparable to limitation 
of abduction to 45 degrees.

The Board finds, however, that the preponderance of the 
evidence is against a finding that the veteran's right 
shoulder disability warrants an evaluation higher than 30 
percent for his orthopedic impairment under Diagnostic Code 
5201 or any other potentially applicable diagnostic code, 
even when functional loss due to pain and other factors are 
considered.  With respect to code 5201, the evidence has 
consistently shown that the veteran, albeit with pain, was 
able to accomplish at least 90 degrees of abduction on all 
but two VA examinations, which were conducted within two 
months of each other (May and July 2000).  Thus, even 
acknowledging his complaints of pain and functional loss and 
finding them credible, a determination that his right arm be 
limited to 25 degrees from the side is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under any other applicable diagnostic 
code.  In this regard, the Board notes that the May 2001 
physician specifically reported that the veteran did not have 
ankylosis of the right shoulder, and indeed, the veteran does 
not contend otherwise.  As such, a higher evaluation under 
code 5200 is not available.  The May 2001 examiner also 
indicated that the veteran's right proximal humerus was 
intact and that there was no malunion in the shoulder area 
and thus an evaluation higher than 30 percent under code 5202 
is not warranted.  In this regard, the Board observes that 
the maximum evaluation for frequent dislocations is 30 
percent.  Finally, because code 5203 provides for a maximum 
20 percent schedular evaluation, a higher rating under this 
code is also not available.

In sum, the evidence supports an evaluation of 30 percent for 
the veteran's orthopedic impairment stemming from his 
service-connected right shoulder disability.

C.  Scarring

The Court has held that when the Board considers in its 
decision a question that has not yet been addressed by the 
RO, the Board must determine whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29.  Unless 
no prejudice results, the matter must be remanded to the RO.  
See Bernard v. Brown, 4 Vet. App. at 393.  

Because the Board agrees with the veteran and his 
representative that his right shoulder disability warrants a 
separate compensable rating for scarring as a distinct 
manifestation of his right shoulder disability, the Board's 
initial consideration of this claim is not prejudicial to the 
veteran in light of the Board's favorable disposition, as set 
forth below.

As discussed above, the veteran contends that his residual 
right shoulder scars warrant a separate 10 percent rating 
because they are tender and painful and the Board agrees.  In 
reaching this determination, the Board observes that the 
evidence shows that the veteran has had three surgeries to 
treat his service-connected right shoulder disability, the 
first two of which were performed while he was on active 
duty.  

Further, a review of the medical evidence shows that the 
physician who conducted the June 1995 VA examination 
indicated that the veteran had an eight-inch scar that the 
examiner explained was "actually a multitude of scars" that 
were "somewhat tender."  In addition, the examiner reported 
that the veteran had a loss of tissue at the site.  
Similarly, the November 1999 examination report reflects that 
the veteran had a seven-inch, multiple incision scar over the 
anterior shoulder with a one-inch wide depression.  

The examiner who conducted the May 2000 examination, as well 
as the physician who performed the July 2000 and May 2001 
examinations, indicated that the veteran had six-inch by one-
inch multiple-anterior scars that were indented or depressed 
at least half an inch throughout the length of the scar and 
were unsightly.  Moreover, these physicians commented that 
the veteran had an inch of atrophy of this right arm and 
forearm, with atrophy of all the muscles of the right 
shoulder, "making the scar more prominent."  The examiners 
added that the veteran was tender in and about the anterior 
portion of his scar as well as in the scar area.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 
percent evaluation is warranted for a superficial scar that 
is tender and painful on objective demonstration.  In light 
of the foregoing, the Board finds that entitlement to a 
separate 10 percent evaluation for this condition is 
warranted.  See Esteban.

Extraschedular Consideration

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's right shoulder disability so as to 
warrant assignment of evaluations higher than the 30 percent 
and 10 percent on an extra-schedular basis.  In this regard, 
the Board finds that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment.  In this regard, the Board acknowledges the 
assessment offered by physician who performed the July 2000 
VA examination that the veteran would have a difficult time 
obtaining employment due to this condition because his last 
job involved stocking shelves.  The Board notes, however, 
that the 30 and 10 percent evaluations contemplate 
significant industrial impairment.  

Further, there is no showing that the right shoulder 
disability has necessitated any inpatient care since the 
February 1995 surgery.  In this regard, the Board also 
acknowledges that the veteran reported at several VA 
examinations that physicians informed him that, in the 
future, he would need to undergo shoulder replacement 
surgery; however, it is premature at this point for the Board 
to speculate as to the impact and length of that surgery, 
provided it indeed occurs.  As such, the record does not 
reflect that the veteran's right shoulder disability has 
required frequent periods of hospitalization.  Moreover, the 
Board concludes that the disability has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 30 percent rating for the post-operative residuals 
of dislocations of the right shoulder, including degenerative 
joint disease, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for the residual right shoulder 
scars is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

